DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 28 February 2022, which papers have been made of record.
Claims 1-14 are currently presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not explicitly disclose “an interchangeable die defining a longitudinal axis and including a die head and a die shank,” “a standby drive operable to move the base relative to the frame and whereby one of the first die receptacle or the second die receptacle may be presented to the joining tool in a standby position,” and “a U-shaped portion located in the base and partially around the receptacle; and the U-shaped portion is rotatable in relation to the base between a transfer portion, wherein the U shaped portion is open in the radial direction, and a locked position wherein the U-shaped portion closes the receptacle in the radial direction; and in the transfer portion the interchangeable die is insertable into the die receptacle, and in the locked position the die is held securely in the transfer station,” in combination with the remaining limitations of the claim.  The examiner notes that the MPEP teaches that the “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims” (See MPEP 2115).  In view of the extensive arguments presented in the Response of 28 February 2022, in order to find such persuasive, the examiner understands the claimed transfer station to positively require the geometry of the die.  Accordingly, the arguments of 28 February United States Patent 4,951,375 to Erlenmaier teaches a tool changing structure (see Fig. 5) having a rotatable tool holder (34) having a plurality of tool changing receptacles, but not fairly teach the interchangeable die structure and standby drive.
Regarding claim 5, the prior art of record does not explicitly disclose “an interchangeable die defining a longitudinal axis and including a die head and a die shank” and “a first die receptacle and a second die receptacle located on the base and open in a radial direction transverse to the longitudinal axis and into which the interchangeable die can be inserted in the radial direction transversely with respect to the longitudinal axis,” in combination with the remaining limitations of the claim.  The examiner notes that the MPEP teaches that the “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims” (See MPEP 2115).  In view of the extensive arguments presented in the Response of 28 February 2022, in order to find such persuasive, the examiner understands the claimed transfer station to positively require the geometry of the die.  Accordingly, the arguments of 28 February United States Patent 4,951,375 to Erlenmaier teaches a tool changing structure (see Fig. 5) having a rotatable base (34) having a plurality of tool changing receptacles, but does not fairly teach the interchangeable die structure and standby drive.
Regarding claim 9, the prior art of record does not explicitly disclose “an interchangeable die defining a longitudinal axis and including a die head and a die shank” and “a first die receptacle and a second die receptacle located on the base and open in a radial direction transverse to the longitudinal axis and into which the interchangeable die can be inserted in the radial direction transversely with respect to the longitudinal axis,” and “the carriage is movable relative to the stationary frame between a first position, wherein the first die receptacle is in a standby position, and a second position, wherein the second die receptacle is in the standby position, and in the standby position the one of the first die receptacle or the second die receptacle is accessible by the joining tool when in a transfer position” in combination with the remaining limitations of the claim.  The examiner notes that the MPEP teaches that the “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims” (See MPEP 2115).  In view of the extensive arguments presented in the Response of 28 February 2022, in order to find such persuasive, the examiner understands the claimed transfer station to positively require the geometry of the die.  Accordingly, the arguments of 28 February United States Patent 4,951,375 to Erlenmaier teaches a tool changing structure (see Fig. 5) having a rotatable base (34) having a plurality of tool changing receptacles, but does not fairly teach the interchangeable die structure and standby drive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/03/2022